Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 20, 2013.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-13-00553-CV



                    IN RE STATE FARM LLOYDS, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               11th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2010-54660

                        MEMORANDUM OPINION
      Relator State Farm Lloyds filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52. In the petition,
relator asks this court to order the Honorable Mike D. Miller, Judge of the 11th
District Court in Harris County, Texas, to set aside his order dated June 24, 2013,
entered in trial court cause number 2010-54660 styled Ramiro and Veronica
Rivera v. State Farm Lloyds. Relator claims that the trial court abused its discretion
in compelling production of allegedly irrelevant and burdensome discovery and it
has no adequate remedy by appeal.

      Relator also filed a motion for a temporary stay of the trial court’s order. See
Tex. R. App. P. 52.8(b), 52.10. On June 27, 2013, this court granted the motion
and issued a stay of the June 24, 2013, order pending our consideration of this
proceeding.

      On August 5, 2013, the parties advised this court that the underlying case
was non-suited, rendering this proceeding moot. Accordingly, our stay order is
vacated and we order this proceeding dismissed as moot.

                                  PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                          2